SPARKS, Circuit Judge.
Plaintiff is the mother of Robert Carl Egieston, a deceased soldier of the United States, who was killed while in training on March 25, 1943. She brought this action to recover $10,000 insurance on two policies issued by the United States Government, naming it and Florence Hudson Egieston Stallard, the soldier’s widow, as defendants. The widow has filed a cross-claim to recover the amount due on the policies, and the Government by way of answer avers that it is merely a stakeholder for the party entitled to it under the law.
The District Court found the facts fully, and rendered its conclusions of law in favor of the widow of the soldier, as set forth in its written opinion. 71 F.Supp. 114. Judgment was rendered accordingly and from it this appeal is prosecuted.
The opinion of the District Court fully covers the issues here presented, and with it we are in accord.
Judgment affirmed.